ORDER
Considering the Petition to Revoke Conditional Admission filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the conditional admission granted respondent, Christopher Scott Suba, Louisiana Bar Roll number 28832, to the practice of law in Louisiana be and hereby is revoked on an interim basis, effective immediately.
IT IS FURTHER ORDERED that the matter be remanded for an expedited hearing before a hearing committee, at which time respondent shall show cause why his conditional admission should not be permanently revoked. The hearing committee shall file its report and recommendation in this court no later than ten days from the conclusion of the hearing.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana